Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 –14, 16- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13, 15, 16 and 18 of U.S. Patent No. 10,740,875 Although the claims at issue are not identical, they are not patentably distinct from each other because they broader in every way.

Instant Application 
Instant Patent

1. A method comprising:
receiving an oblique image comprising a plurality of pixels and captured at a non- orthogonal angle with respect to a ground plane by a camera associated with camera parameters, the camera parameters comprising a position of the camera and an angular orientation of the oblique camera; 
receiving an oblique image comprising a plurality of pixels and captured at a non- orthogonal angle with respect to a ground plane by an oblique camera associated with oblique camera parameters, the oblique camera parameters comprising a position of the oblique camera, an angular orientation of the oblique camera, and a focal point of the camera; 
determining a principal axis in three-dimensional space, the principal axis orthogonal to an image plane defined by the oblique image and intersecting a center of the oblique image
determining a principal axis in three-dimensional space, the principal axis orthogonal to an image plane defined by the oblique image and intersecting a center of the oblique image; 
; determining a deviation of a pixel of the plurality of pixels in relation to the principal axis; 
determining, for each of the plurality of pixels, a pixel vector passing through the focal point of the oblique camera and ending at the pixel
mapping the pixel to a geographic coordinate based on the camera parameters and the deviation; 
; determining, for each of the plurality of pixels, a set of deviation coordinates based on a deviation of the pixel vector for the pixel 

generating an oblique tile corresponding to the pixels of the oblique image and to the associated map tile; and storing the generated oblique tile.





Instant Application
1
2
3
4
5
6
7
8
9
Instant Patent
1
1 & 2
3
4
5
6
7
8
9


Instant Application
10
11
12
13
14
16
17
18
Instant Patent
11
1 & 10
10
10
10
12
13
18



19
20
Instant Patent
15

16



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT J CRADDOCK/           Primary Examiner, Art Unit 2616